DETAILED ACTION
Summary
Claims 16-31 are pending in the application. Claims 18 and 20 are rejected under 35 USC 112(b). Claims 16-31 are rejected under 35 USC 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16, 17, 22, and 29 objected to because of the following informalities:
Claim 16 recites “an ultrasound probe configured to obtain a plurality of ultrasound images during live imaging and showing a portion of a heart” in lines 2-3. It should recite “an ultrasound probe configured to obtain a plurality of ultrasound images during living imaging, the plurality of ultrasound images showing a portion of a heart”.
Claim 16 recites “the portion of the heart shown the plurality of ultrasound images” in line 8. It should recite “the portion of the heart shown in the plurality of ultrasound images”.
Claim 16 recites “and other portions” in line 9. It should recite “and other portions of the heart”.
Claim 17 recite “the plurality of images” in line 2, line 3, and lines 3-4. It should recite “the plurality of ultrasound images”.
Claim 22 recites “the 3D” in line 3. It should recite “the 3D model”.
Claim 29 recite “the relative position and orientation of the ultrasound sensor” in line 4. It should recite “a relative position and orientation of the ultrasound sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plurality of live images" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this will be interpreted as referring to “the plurality of ultrasound images”.
Claim 20 recites the limitation "the live images" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this will be interpreted as referring to “the plurality of ultrasound images”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21, 23-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi Maraghoosh et al. (U.S PGPub WO 2015/092667 A1) (hereinafter Maraghoosh) in view of Deladi et al. (U.S PGPub 2013/0245433 A1) and Ribes et al. (U.S PGPub 2016/0113632 A1).
Regarding Claim 16, Maraghoosh teaches a system (Abstract), comprising: 
an ultrasound probe (Fig. 1, 130) configured to obtain a plurality of ultrasound images during live imaging (Pg. 11, lines 6-8); and 
a computer (Fig. 1, 112) configured for communication with the ultrasound probe (Fig. 1, 131 is in communication with 112) (Pg. 11, lines 6-8), wherein the computer is configured to: 
generate a three-dimensional (3D) model (Pg. 7, lines 1-3) that is distinct from the plurality of ultrasound images (Pg. 7, lines 1-3) (the pre-operative CT image is distinct from the ultrasound images), wherein the 3D model depicts: 
the portion of shown the plurality of ultrasound images (Pg. 12, lines 17-21);
provide a visualization to a display (Fig. 1, 118) in communication with the computer (Pg. 11, lines 22-25).
While Maraghoosh suggests the claimed method can be for any portion of the body (Pg. 8, lines 6-9), Maraghoosh fails to explicitly that the images are showing a portion of a heart, or that the 3D model is of the heart.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). The system tracks a medical device by registering images of the heart to a previously acquired model of the heart (i.e. a heart model) [0062]. The system takes an ultrasound image of the heart [0061], and registers the heart show in the images to the model of the heart [0062] (which suggests the model shows the portion of the heart shown in the ultrasound images).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Maraghoosh to image the heart and have the ultrasound image be of the heart, as taught by Deladi as the substitution for one known imaged body part with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of imaging the heart are reasonably predictable.
The combination of references is silent regarding wherein the visualization comprises the 3D model and the plurality of ultrasound images such that, during the live imaging, the plurality of ultrasound images are overlaid on only the portion of the heart in the 3D model. The combination is silent the model shows other portions.
Ribes teaches a system for 3D ultrasound imaging (Abstract). This system obtains ultrasound images (Fig. 4, 401+402) and overlays the images on only the portion of the model (Fig. 3A) during the live imaging [0097]. The model of shows the area in the live image (Fig. 3A, 301), and other portions of the model (Fig. 3A, 305).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to display a visualization with the ultrasound images overlaid on the 3D model during live imaging, as taught by Ribes, as this allows the user to interactively, and visually, check to see if structures of interest are visible on the ultrasound image, as recognized by Ribes [0097], thereby making is easier for the user to accurately target the ultrasound probe.
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the computer is configured to: map the plurality of images onto the 3D model (pg. 15-16, lines 25-10); and overlay the 3D model with the plurality of images based on the mapping of the plurality of images onto the 3D model (Pg. 11, lines 14-23).
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the computer is configured to compare the plurality of live images and the 3D model, wherein the computer is configured to perform the mapping based on the comparison (Pg. 10, lines 12-16)(Pg. 11, lines 6-8) (the image-based registration algorithms described are an image comparison).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Maraghoosh fails to explicitly wherein the computer is configured to perform the mapping based on a relative position and orientation of the ultrasound probe with respect to a reference frame associated with the 3D model.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). This system maps a real time (live) ultrasound onto a cardiac model [0024]. This mapping occurs based on a relative position and orientation of the ultrasound prove with respect to a reference frame (reference coordinate system) associated with the cardiac model [0073]. 
It would have been obvious to one of ordinary skill in the to substitute the method of mapping as taught by Maraghoosh with mapping based on a relative position and orientation of the ultrasound probe with respect to a reference frame, as taught by Deladi, as the substitution for one known method of mapping with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Maraghoosh fails to explicitly teach wherein the ultrasound probe is configured to obtain a different plurality of ultrasound images during an initialization phase different than the live images, and wherein the computer is configured to generated the 3D model using the different plurality of ultrasound images.
Deladi further teaches creating a 3D model using ultrasound images acquired during an initialization phase [0062]. As the images are acquired during an initialization phase, they are different than the real time ultrasound images [0061]+[0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to create a 3D model during an initialization phase, as taught by Deladi, as this increases the accuracy of determining the location of the device with the patient body, as recognized by Deladi [0003].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the computer is configured to receive imaging data comprising a modality different than ultrasound (Pg. 6, lines 16-17), wherein the computer is configured to generate the 3D model using the imaging data (Pg. 7, lines 1-2).
Regarding Claim 23, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the computer is configured to map a position and orientation of the ultrasound probe onto the 3D model, and generate the visualization based on the mapping of the position and orientation of the ultrasound probe onto the 3D model.
Ribes teaches tracks the position/orientation of an ultrasound probe, and displays it on the model (i.e. maps the ultrasound probe to the model) [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to map a probe to the model, and generate the visualization based on the mapping, as taught by Ribes, as this eases acquisition of a 3D model and allows for the checking of the 3D model, as recognized by Ribes [0024].
Regarding Claim 24, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches medical device (Fig. 1, 102) (Pg. 10, lines 19-21).
Maraghoosh fails to explicitly teach the medical device is a cardiac medical device.
Deladi teaches a system for determining the location of a catheter in the body (Abstract). This system can be used to determine the location of the medical device in the heart, which indicates the region is a cardiac region and the medical device is a cardiac medical device [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Maraghoosh to help navigate a cardiac medical device in a cardiac region, and therefore use a cardiac model, and use a reference frame defined by a reference device as taught by Deladi, because this allows for the improved accuracy of determining the location of the medical device in the heart, as recognized by Deladi [0003].
Regarding Claim 25, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the cardiac medical device comprises an ultrasound sensor (Fig. 1, 134) configured to sense ultrasound signals emitted by the ultrasound probe (Pg. 13, lines 13-19) (Pg. 12, lines 22-23 suggests that the position sensor is either 134 or another ultrasound sensor, not shown, on the medical device).
Regarding Claim 26, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the computer is configured to determine a relative position and orientation of the ultrasound sensor with respect to the ultrasound probe based on the sensed ultrasound signals (Pg. 11, lines 6-15)_(Pg. 13, lines 10-11); and 
map the relative position of the ultrasound sensor onto the 3D model (Pg. 11, lines 10-11).
Regarding Claim 27, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein a position of the ultrasound sensor is marked in the visualization (Pg. 15-16, lines 25-10) (Pg. 11, lines 14-23).
Regarding Claim 29, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches the relative position and orientation of the ultrasound sensor with respect to the ultrasound probe (Pg. 13, lines 13-19).
Maraghoosh fails to explicitly teach wherein the computer is configured to generate the visualization based on: mapping a position and orientation of the ultrasound probe onto the 3D model; and 
Ribes teaches tracks the position/orientation of an ultrasound probe, and displays it on the model (i.e. maps the ultrasound probe to the model) [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to map a probe to the model, and generate the visualization based on the mapping, as taught by Ribes, as this eases acquisition of a 3D model and allows for the checking of the 3D model, as recognized by Ribes [0024].
Regarding Claim 30, the combination of references teaches the invention substantially as claimed. Maraghoosh further teaches wherein the ultrasound probe is configured to emit ultrasound signals into different directions (Pg. 13, lines 13-15 “sweep”), wherein the computer is configured to determine a position of the ultrasound sensor based on at least one of: a reception level of the ultrasound signals in the ultrasound sensor; or a time difference between emission of the ultrasound signals by the ultrasound probe and sensing of the ultrasound signals by the ultrasound sensor (Pg. 13, lines 15-19).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh in view of Deladi and Ribes as applied to claim 16 above, and further in view of Packer et al. (U.S Patent 6,556,695 B1).
Regarding Claim 22, the combination of references substantially of claimed. The combination fails to explicitly teach wherein the heart undergoes a periodic motion having different motion phases, and wherein the 3D is a dynamic model comprising a deforming sub-model for each of the different motion phases.
Packer teaches a system of constructing 4D models of the heart (Abstract). The cardiac region undergoes periodic motion having different motion phases (cardiac phases are periodic) (Col 9, lines 5-20). This system has a cardiac model which is a dynamic model comprising deforming sub model (Col 6, lines 46-58) for each of the motion phases (Col 9, lines 37-52). The system contains a mapping unit which determines a current motion phase, and maps an image obtained in the current motion phase to the model (Col 9, lines 53-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use a dynamic model with deformable sub-models, as taught by Packer, as this allows clear high resolution images to be shown in real time, thereby increasing the accuracy of placing medical instruments during an invasive procedure, as recognized by Packer (Col 2, lines 8-17).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh in view of Deladi and Ribes as applied to claim 25 above, and further in view of Hall (U.S PGPub 2016/0331469 A1).
Regarding Claim 28, the combination of references teach the invention substantially as claimed. The combination fails to explicitly teach wherein the visualization comprises a view of the 3D model and the plurality of ultrasound images overlaid on the 3D model from a perspective of the ultrasound sensor.  
Hall teaches a method for generating a virtual image (Abstract). This system generates a view of the model (Fig. 1, 136) [0038] as seen by view of a virtual eye based on the position of the at least one ultrasound sensor [0046] (as the sensor of Maraghoosh is located as the distal tip (See at least Fig. 1 ), and the virtual image is generated based on the location of the tip would be the same). Hall teaches wherein the mapping unit is configured to map the live images (Fig. 1, 136) onto the view [0045] and to overlay the view with the live image in the visualization on the basis of the result of the mapping [0045]+[0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to generate a visualization as seen by perspective of the ultrasound sensor, as taught by Hall, as this allows the user to obtain images similar to that of a IVUS without the additionally cost/complexity of obtaining an IVUS image, as recognized by Hall [0004].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh in view of Deladi and Ribes as applied to claim 25 above, and further in view of Altmann et al. (U.S PGPub 2006/0253031 A1).
Regarding Claim 31, the combination of references teaches the invention substantially as claimed. Maraghoosh fails to explicitly teach The system of claim 25, wherein the cardiac medical device is configured to carry out electrical measurements, wherein the computer is configured to: generate an electro-anatomical map based on the electrical measurements; and overlay the electro-anatomical map on the 3D model based on a relative position of the ultrasound sensor with respect to the ultrasound probe during the electrical measurements.
Deladi teaches wherein the cardiac medical device is configured to carry out electrical measurements to generate an electro-anatomical map of the cardiac region of the patient body [0050] and wherein the mapping unit is configured to overlay the electro-anatomical map over the cardiac model on the basis of the relative position of the at least one ultrasound sensor with respect to the ultrasound probe during the measurements [0074] (the three dimensional locations of the electrical potentials are determined based on the calculated position of the catheter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to create an electro-anatomical map, with the three dimensional position of the data on the map determined based on the location of the sensor with respect to the probe, as taught by Deladi, because this provides a more accurate method for determining the locations where ablation has been applied, increasing the safety of the procedure, as recognized by Deladi [0003]+[0019].
The combination is silent regarding the electro-anatomical map being overlaid on the model. 
Altman teaches a method for generating an electro-anatomical map (Abstract). This system superimposes measured electrical data onto a three dimensional cardiac model to generate the electro-anatomical map [0174]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to overlay the electro-anatomical map over the cardiac model, as taught by Altman, as the substitution for one known method of generating a 3D electro-anatomical map with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of generating a 3D electro-anatomical map based on the model are reasonably predictable.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Maraghoosh and Deladi fails to teach “generate a three-dimensional model of the heart that is distinct from the plurality of ultrasound images”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Maraghoosh teaches generating a 3d model that is distinct from the ultrasound images (as detailed above) and Deladi teaches the model can be a heart model. 
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ribes is not relied on to teach overlaying the ultrasound images in the 3D model, as detailed more fully above. Therefore, claim 16 remains rejected under 35 USC 103. For similar reasons, dependent claims 17-31 also remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793